Order unanimously affirmed, with $20 costs and disbursements, with leave to the defendants to answer within ten days after service of order, with notice of entry thereof, on payment of said costs. No opinion. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Van Voorhis, J., concurs on the ground that notwithstanding that it appears from the face of the. complaint that the goods were destroyed by fire, the complaint states a cause of action since it alleges that the fire was due to the negligence of the defendants.